The plaintiff in error, hereinafter called defendant, was convicted in the county court of Payne county on a charge of having the unlawful possession of whisky, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The evidence is brief, and is that the defendant is a negro washwoman living in the town of Cushing. A constable and two deputies with a search warrant went to her place in the nighttime and found about a half pint of whisky in the house, and testified that with the aid of a flash-light they found a pint of whisky under a shovel in the yard. Defendant in her own behalf testified that just before the officers came a man came to the house in reference to his laundry, and about the time the officers entered he took a small bottle out of his pocket and set it down by the stove, which was the bottle found by the officers and concerning which she had no knowledge. She denied knowing anything about the bottle found in the yard. The amount of whisky found is so insignificant and the evidence so weak that the conviction should not be permitted to stand.
The case is reversed and remanded. *Page 448